Citation Nr: 0915901	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinea pedis has been received.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision of the RO 
that declined to reopen claims for service connection for 
flatfoot (claimed as soft bones in feet) and for tinea pedis.  
The Veteran timely appealed.

In September 2005, the Veteran testified during a hearing 
before the undersigned at the RO.  In July 2006, the Board 
remanded the matters for due process concerns.

In a July 2007 decision, the Board denied the Veteran's 
appeal to reopen the claims.

The Veteran appealed the July 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2008 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

The issues of service connection for bilateral pes planus and 
whether new and material evidence to reopen a claim for 
service connection for tinea pedis has been received are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran and his 
attorney when further action is required.




FINDINGS OF FACT

1.  In January 1997, the RO denied service connection for 
bilateral pes planus.  The veteran did not initiate an appeal 
of that denial within one year.  

2.  The evidence received since the RO's January 1997 
decision is both new and material and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The RO's January 1997 decision that denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).  

2.  The evidence received since the RO's January 1997 
decision is new and material, and the claim for service 
connection for bilateral pes planus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for bilateral pes planus in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating these matters.  This is so because the Board is 
taking action favorable to the veteran with regard to the new 
and material issue on appeal, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Analysis

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

At the time of the January 1997 denial, the claims folder 
contained the veteran's service medical records and his 
contentions.  The RO, in January 1997, denied the veteran's 
service connection claim for flat feet on the basis that 
there was no objective evidence showing that the veteran's 
pre-existing flat feet were aggravated by service.  Thus, in 
order to reopen the claim, there must be evidence showing of 
aggravation during service.  

As the January 1997 rating decision was the last final 
disallowance of the veteran's service connection claim for 
flat feet, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the January 1997 decision.  Subsequent 
to the January 1997 rating decision, the claims folder 
included a hearing transcript, additional contentions from 
the veteran, treatment records from the VA Medical Center in 
Columbia, South Carolina, and a February 2009 report by a 
private podiatrist.  The report by the podiatrist concludes 
that it is as likely as not that bilateral pes plano valgus 
started during active duty or was aggravated beyond any 
normal progression.  

This additional medical evidence is clearly probative 
because, for the first time, there is competent evidence that 
pes planus or pes plano valgus owes its etiology to active 
duty.  The Board finds, therefore, that the additional 
evidence received since the prior final denial of service 
connection for a bilateral pes planus in January 1997 raises 
a reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2007).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for a bilateral pes 
planus.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  


ORDER

New and material evidence has been received to reopen a 
service connection claim for pes planus; to this extent, the 
appeal is allowed.


REMAND

In the Joint Motion, the parties essentially agreed that a 
VCAA notice letter sent to the Veteran pursuant to the 
Board's July 2006 remand was not in compliance with the terms 
of the remand because the letter did not state the reasons 
for the previous denial of the Veteran's claims, and did not 
fully explain what evidence would be necessary to establish 
service connection.
 
A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

In July 2006, the Board remanded the claim of service 
connection for tinea pedis to provide the Veteran with a VCAA 
notice letter of such specificity required for a new and 
material evidence claim.  Specifically, VCAA notice in a new 
and material evidence claim (1) must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and (2) must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In the January 1997 rating decision, the RO denied service 
connection claim for tinea pedis on the basis that there was 
no objective evidence reflecting that the veteran's tinea 
pedis in service was chronic, in nature; rather the evidence 
showed that the veteran's tinea pedis was acute and 
transitory, resolving with treatment.

Although the RO or AMC, in April 2003 and again in October 
2006, sent a VCAA notice letter to the Veteran, those 
letters did not notify the Veteran of the elements required 
to establish service connection that were found insufficient 
in the last previous final denial.  The October 2006 letter 
mistakenly refers to a May 2003 decision as being final, 
when the last final decision is a January 1997 rating 
action.  VA has not satisfied the notification requirements 
of the VCAA as interpreted in Kent.  Under the circumstances, 
Stegall requires that this case be remanded for compliance 
with the prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
Veteran and his attorney a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for tinea pedis.  The 
letter should provide notice as to the 
type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the Veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and the reasons for 
the last final decision January 1997 
(there was no objective evidence 
reflecting that the veteran's tinea pedis 
in service was chronic, in nature; rather 
the evidence showed that the veteran's 
tinea pedis was acute and transitory, 
resolving with treatment).  The letter 
should also include an explanation of 
what is needed to substantiate the 
elements-namely, evidence of current 
disability, and competent evidence 
showing nexus link between tinea pedis 
and service.
 
23.  The veteran should be scheduled 
for a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any pes planus disability 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For pes planus disability diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or increased in severity beyond 
its natural progress.  If it increased 
in severity, the examiner should 
identify what measurable increase in 
severity is due to the Veteran's period 
of active duty.  In answering this 
question, the examiner should address 
the service and post-service medical 
records, and the February 2009 private 
podiatry report.  A complete rationale 
should be given for all opinions 
reached.  

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate each of the claims 
to reopen on appeal.  If the benefits 
sought on appeal remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC) before the claims file 
is returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).   The Veteran and 
his attorney may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



